Citation Nr: 0810505	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-34 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Vocational Rehabilitation benefits under Title 
38, Chapter 31, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 determination of the St. Louis 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's November 2007 VA Form 9 reflects that he 
requested a Board hearing at a local VA Regional Office.  
However, the evidence of record does not demonstrate that the 
RO has scheduled the veteran for such hearing.  Thus, because 
a hearing has not been conducted and the request has not been 
withdrawn, the appeal is remanded to ensure compliance with 
due process requirements.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran and 
inquire if he wants a Travel Board 
hearing or a videoconference hearing at 
the local RO before a Veterans Law Judge 
of the Board of Veterans' Appeals.  
Thereafter, the veteran should be 
scheduled, at the local RO, for the type 
of personal hearing that he has so 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



